Citation Nr: 0604369	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there was a clear and unmistakable error of fact 
or law in a rating decision of November 22, 2004, denying 
entitlement of the veteran to an earlier effective date for a 
grant of service connection for bilateral hearing loss?

2.  Whether there was a clear and unmistakable error of fact 
or law in a rating decision of November 22, 2004, denying 
entitlement of the veteran to an earlier effective date for a 
grant of service connection for bilateral tinnitus?

3.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to earlier effective dates for 
grants of service connection for bilateral hearing loss and 
tinnitus?  


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, [redacted] & [redacted]



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) which denied 
the veteran's claims of entitlement to earlier effective 
dates for grants of service connection for bilateral hearing 
loss and tinnitus on the basis that no new and material 
evidence had been submitted to reopen previously denied 
claims therefor.  

Pursuant to the veteran's motion, which the Board granted in 
November 2005, this case has been advanced on the Board's 
docket, and expedited consideration has followed.  In January 
2006, the veteran was afforded a videoconference hearing 
before the Board, a transcript of which is contained in his 
claims folder.  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to earlier 
effective dates for grants of service connection for 
bilateral hearing loss and tinnitus are addressed in the 
REMAND portion of this document and are REMANDED to the RO 
via the VA's Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  The RO in a rating decision entered on November 22, 2004, 
denied claims to reopen for entitlement of the veteran to 
earlier effective dates for grants of service connection for 
bilateral hearing loss and tinnitus, and following notice to 
him of the actions taken, he submitted a notice of 
disagreement as to each issue therein denied.  

2.  In the absence of the attachment of finality to the RO's 
actions of November 22, 2004, denying claims to reopen for 
entitlement to earlier effective dates for grants of service 
connection for bilateral hearing loss and tinnitus, the 
veteran's claims of clear and unmistakable error in the 
November 2004 decision are legally insufficient.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the claims raised for CUE in the RO's rating decision of 
November 22, 2004, denying entitlement to earlier effective 
dates for grants of service connection for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
the VCAA, with its expanded duties, is not applicable to a 
claim for CUE in a prior, final decision of an RO.  Parker v. 
Principi, 15 Vet.App. 407, 412 (2002).  As such, the need to 
ascertain whether there has been VCAA compliance in this 
instance is obviated.

Previous determinations by an agency of original jurisdiction 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2005).

A CUE is a very specific and rare kind of "error."  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993).  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id. at 43-44.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.  If a claimant-appellant 
wishes to reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Id.  It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, the presumption is even 
stronger.  Id.  Clear and unmistakable errors are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).

Notice is taken that the veteran, by his December 2004 
statement, raised claims for CUE by the RO in its action of 
November 22, 2004, denying his claims to reopen for 
entitlement to earlier effective dates for grants of service 
connection for hearing loss and tinnitus.  By definition, 
however, claims for CUE are based on claims which have been 
rendered final, see 38 C.F.R. § 3.105(a), and, in this 
instance, finality has not attached to the November 2004 
decision.  In this regard, it is noted that a notice of 
disagreement with respect to the November 2004 determination 
was furnished by the veteran in December 2004, albeit without 
the subsequent issuance of a statement of the case as to the 
questions of whether new and material evidence has been 
presented as to reopen previously denied claims therefor.  
Rather, the RO in a good-faith, albeit erroneous, attempt to 
address the veteran's allegations as completely as possible, 
framed the issues as to whether there was any CUE in the 
November 2004 rating decision.  Given the fact that no claim 
for CUE in the November 2004 action is possible at this 
juncture, the Board is without jurisdiction to consider such 
matters and they must be dismissed.  

The record reflects that the Board in a decision of March 26, 
2004, denied entitlement of the veteran to earlier effective 
dates for grants of service connection for bilateral hearing 
loss and tinnitus, with the Board's actions subsuming 
decisions of the RO in September 2002 and February 2003, 
which granted service connection for hearing loss and 
tinnitus, respectively.  See 38 C.F.R. § 20.1104 (2005); Link 
v. West, 12 Vet.App. 39, 45 (1998).  Notwithstanding the 
Board's rejection of the veteran's motion for reconsideration 
of its March 2004 action in April 2004, matters of Board CUE 
are issues over which the Board has original and exclusive 
jurisdiction within VA, and review of a prior Board decision 
on the basis of CUE is undertaken only upon initiation of a 
CUE motion filed with the Board.  See 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2005).  Should the veteran 
wish to continue to advance his allegations of CUE, the most 
appropriate means to accomplish this is by way of a motion to 
the Board to consider whether there was CUE in its March 2004 
decision.  


ORDER

The appeals to whether there was CUE in a rating action of 
November 22, 2004, finding that new and material evidence had 
not been presented to reopen claims for earlier effective 
dates for grants of service connection for bilateral hearing 
loss and tinnitus, are dismissed.


REMAND

As indicated above, the veteran timely submitted a notice of 
disagreement with the RO's actions in November 2004, denying 
the veteran's claims to reopen for entitlement to earlier 
effective dates for grants of service connection for 
bilateral hearing loss and tinnitus.  To date, no statement 
of the case pertaining to those matters has been furnished to 
the veteran, in contravention of the holding in Manlincon v. 
West, 12 Vet.App. 238 (1999).  Remand is required for 
issuance of the statement of the case.  



Accordingly, this matter is REMANDED for the following:

The RO must furnish to the veteran a 
statement of the case addressing the 
issues of whether new and material 
evidence has been submitted to reopen 
previously denied claims of entitlement 
to earlier effective dates for grants of 
service connection for bilateral hearing 
loss and tinnitus.  The veteran is hereby 
notified that he can only perfect an 
appeal as to these matters by the filing 
a timely VA Form 9, Appeal to the Board 
of Veterans' Appeals, within 60 days of 
the RO's issuance of the statement of the 
case.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the 
RO/AMC.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of 
this action.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


